DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 09/16/2020 and 01/14/2022 has been considered and placed of record in the file.

Oath/Declaration
The Oath or Declaration is being considered by examiner and complies with PTO requirements.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Claim 1 is drawn to A device to calculate an angle of arrival or an angle of departure, comprising: 5a wireless network interface, wherein the wireless network interface comprises an antenna array having a plurality of antenna elements and an analog multiplexer, wherein the wireless network interface receives an incoming signal from an antenna element and generates an 10I signal and a Q signal associated with the antenna element; a processing unit; and a memory device, comprising instructions, 
Regarding claims 2-7:
Claims 2-7 are allowed as being dependent on claim 1.

	The prior art of record, also does not teach or suggest 15receive a packet that includes a constant tone extension (CTE), wherein the CTE comprises a tone having a known frequency and wherein the CTE comprises a plurality of switch slots and a plurality of sample slots; 20sample the CTE during a plurality of the sample slots using a default antenna switching pattern, wherein an antenna switching pattern determines an order in which the analog multiplexer selects each antenna element of the antenna array; 25use I and Q signals from the plurality of sample slots to calculate an estimated angle of arrival; select a preferred antenna switching pattern based on a predetermined relationship between the estimated angle of arrival and a plurality of antenna switching 30patterns; 27sample the CTE during a plurality of the sample slots using the preferred antenna switching pattern; and use I and Q signals from the plurality of sample slots to calculate an angle of arrival as recited in claims 8 and 15 for the same reason stated in claim 1 above.
Regarding claims 9-14:

Regarding claims 16-19:
Claims 16-19 are allowed as being dependent on claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wu et al. US 2018/0287687; Rajakarunanayake et al. US 2014/0357294; Abe US 11,224,003; Horikawa US 2021/0281519; Urabe et al. US 2019/0394209; Berger et al. US 10,476,539.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE N TIEU/Primary Examiner, Art Unit 2633